Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 18-31 in the reply filed on Aprill 19, 2022 is acknowledged.  The traversal is on the ground(s) that there is significant overlap between the groups.  This is not found persuasive because while there is some overlap, there remain enough distinct concepts  that each inventions requires what amounts to a separate burdensome search. However, if Group I is amended to contain all of any allowable subject matter that may be present in Group II, rejoinder will be considered.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“In-process Layer Surface Inspection of SLA Products” hereinafter Park) in view of Miyashita et al. (US 2007/0212483 A1, hereinafter Miyashita) in view of 
Regarding Claims 18-20, 28, and 31, Park teaches a method of 3D printing including error checking with a second baseline of a slurry to ensure surface quality, per the citations in the  included International Preliminary Report on Patentability, with which the Examiner agrees.
However, while Park is silent on void detection and displacement, in analogous art pertaining to error checking, Miyashita teaches a method for error detection, and thus a non-transitory storage computer-readable medium for the same, that comprises obtaining a baseline image of slurry, manufacturing the product while detecting any defects using a void detection technique (thus indicating an expectation of adhesion defects) and a displacement technique, and analyzing the output to identify the presence or absence of a manufacturing defect  as claimed per the detailed citations in the included International Preliminary Report on Patentability, with which the Examiner agrees. 
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the invention’s filing to include such additional error-checking in Park in order to maximize quality of the product of layer-by-layer 3D printing processes.

Further regarding Claims 21-28, Miyashita teaches in [0083] for instance the inspection of defects by image processing and thus given the above motivations to error check with void detection and displacement, a person having ordinary skill in the art would have a finite and predictable number of ways to implement image processing that would be obvious to try, such as pixel-level comparisons of binary images as claimed, including in contiguous regions that exist, and would further know that in order to determine whether signals are actionable, some calibration of what an error is isn’t would be necessary, thus suggesting finding image comparison thresholds as claimed that either indicate an error or not.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Miyashita as applied to Claim 18 above, and further in view of Ermoshkin et al. (US 2017/0066185 A1, hereinafter Ermoshkin). 
Regarding Claim 30, the previous combination teaches the method as applied above, but is silent on transporting slurry via film.
In analogous art pertaining to 3D printing, Ermoshkin teaches in the Abstract and Figures that using a transparent film to apply slurry material for curing is a known method of 3D printing, and thus it would be obvious to use such a setup as a known alternative method of slurry transport, with the transparent film allowing for illumination of the part with visible light and imaging through the film in order to also include the error detection as previously taught.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743